                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MARISELA M. DELGADO, O/B/O M.R.D., A MINOR,

               PLAINTIFF,

vs.                                                         Case No. 20-CV-703-KRS

ANDREW SAUL,
COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION,

               DEFENDANT.


      AGREED ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR AN
                   EXTENSION OF TIME TO FILE BRIEFS

       THIS MATTER having come before the Court upon Plaintiff’s Unopposed Motion for

Extension of Time to File Briefs (Doc. # 22), and Defendant having no objection, the Court

being fully advised FINDS that the Motion should be GRANTED.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Remand shall be filed no later

than May 18, 2021, Defendant’s Response shall be filed no later than July 19, 2021 and Plaintiff

may file a Reply and shall file a Notice of Completion of Briefing no later than July 30, 2021.

       IT IS SO ORDERED.



                                                    ____________________________________
                                                    THE HONORABLE KEVIN R. SWEAZEA
                                                    UNITED STATES MAGISTRATE JUDGE
SUBMITTED BY:

/s/ Feliz M. Martone
Feliz M. Martone
MARTONE LAW FIRM
Attorneys for Plaintiff
111 Lomas Blvd. NW, Suite 400
Albuquerque, New Mexico 87102
Telephone: (505) 883-1260

APPROVED BY:

Email approval April 27, 2021
Christina Valerio
Attorney for Defendant




                                2
